299 F.2d 351
Horace INGRAM, Appellant,v.UNITED STATES of America, Appellee.
No. 19199.
United States Court of Appeals Fifth Circuit.
Feb. 19, 1962.

Horace E. Ingram, Atlanta, Ga., for appellant.
J. Robert Sparks, Asst. U.S. Atty., Charles L. Goodson, U.S. Atty., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
IT APPEARING that the grounds asserted by the appellant for reversing the trial court's dismissal of the Section 2255 motion were all apparent at the time the original appeal from conviction was taken, and they are not such as may be attacked under Section 2255, the judgment of the trial court is


2
Affirmed.